Citation Nr: 0904905	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated at 30 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1963 until June 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's 
current bilateral sensorineural hearing loss is related to 
active duty service.  

2. The evidence of record does not show that the Veteran's 
tinnitus is related to active duty service.  

3. The Veteran's PTSD has been manifested by occupational and 
social impairment characterized by reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A) 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).  

2. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).



3. The criteria for the assignment of an initial disability 
rating of 50 percent for PTSD have been approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notification is satisfied by way of a letter dated 
January 2005 to the Veteran.  The letter advised the Veteran 
that evidence showing that the hearing loss disability, 
tinnitus and PTSD existed from service until the present time 
was needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the Veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the Veteran and are detailed 
below.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.   

A letter dated May 2008 to the Veteran addressed the notice 
requirements for a disability rating but did not address the 
effective date.  Although the RO failed to notify the Veteran 
about regulatory provisions regarding the effective date of 
the disability, since service connection for hearing loss and 
tinnitus is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   

In addition, the Veteran is challenging the initial 
evaluation for PTSD which was assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted for the PTSD claim was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Second, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records (STRs), the private medical records (PMRs) 
and the Veteran was afforded VA examinations in April and May 
2006.  The Veteran submitted PMRs and lay statements in 
support of his claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Specifically the Veteran contends that 
his service as a gunner during Vietnam caused his hearing 
disabilities.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

The Board further notes that service connection for organic 
diseases of the nervous system, such as hearing impairment, 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection claims for hearing impairment are governed 
by 38 C.F.R. § 3.385.  This regulation provides hearing loss 
as a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels, or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

Turning to the relevant evidence of record, during his active 
service the Veteran's STRs were unremarkable for complaints 
for hearing loss or tinnitus.  The Veteran's July 1963 
enlistment examination and the June 1966 separation 
examination did not reveal a hearing loss per VA regulations.  
38 C.F.R. § 3.385.

The relevant post-service medical evidence begins with a June 
2004 audiological evaluation.  The Veteran reported 
difficulty hearing and tinnitus.  However, reliable 
audiometric results could not be obtained due to inconsistent 
responses.  

In April 2006 the Veteran was afforded a VA audiological 
examination.  The exam revealed that the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
55
70
LEFT
30
30
40
50
75

The pure tone auditory threshold was determined by speech 
recognition scores using the Maryland CNC word list which 
indicated 96% in the right ear and 96% in the left ear.

The examiner reviewed the claims file and diagnosed bilateral 
sensorineural hearing loss, mild to severe, gradually 
sloping.  Based on the findings, the Veteran has a current 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  Based on his examination in conjunction with the 
Veteran's complaints and history and medical evidence of 
record, the examiner noted that although the Veteran did 
experience significant noise exposure while in Vietnam, his 
hearing was normal at the time of separation from service.  
The examiner opined that the Veteran's hearing loss is less 
likely as not that the Veteran's hearing loss caused by 
active service.  Furthermore, the examiner noted the Veteran 
first noted tinnitus within the last five to ten years.  The 
examiner opined that the tinnitus was not due to military 
noise exposure as the problem began recently.  

The Veteran offered lay statements in support of his claim.  
In the April 2005 Notice of Disagreement and the February 
2006 VA Form 9, the Veteran related his hearing loss and 
tinnitus to acoustic trauma during active service.  As stated 
above, the Veteran claimed his hearing loss and tinnitus were 
due to ammunitions firing.  However, the STRs dated from July 
1963 until June 1966 were unremarkable for hearing loss or 
tinnitus complaints.  

The Board notes that the Veteran's accounts of sustaining 
acoustic trauma during service are credible and are conceded.  
The Veteran's Form DD-214 show that he was awarded the Combat 
Infantry Badge for participation in combat during the Vietnam 
War and had the military occupational specialty of a heavy 
weapons infantryman or "gunner".  Under the circumstances, 
the Board will consider the applicability of 38 U.S.C.A. 
§ 1154(b), which states, in pertinent part, that in any case 
where a Veteran is engaged in combat during active service, 
lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof 
of service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the Veteran.  However, as 
explained below, even if the Board were to concede in-service 
noise exposure, the medical evidence of record does not 
provide for a nexus to active service. 

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  In this regard, the Board first notes that as the 
Veteran is not shown to have had hearing impairment within 
one year of separation for service, an award based on 
presumptive service connection is not for application in this 
case. 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while the April 2006 
VA examination reveals that the Veteran currently suffers 
from bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385 and tinnitus, there is no competent medical evidence 
of record that relates the Veteran's current disabilities to 
active service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the April 2006 VA examiner concluded that he could not rule 
out occupational noise exposure and presbycusis and that any 
current hearing loss disability and tinnitus was not the 
result of any military noise trauma. 

Thus, the only evidence that relates the hearing loss and 
tinnitus to service is the Veteran's own statements.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. at 379;  Espiritu  v. 
Derwinski, 2 Vet. App. at 495.  

Although, the Veteran claims that he had continuous hearing 
problems since he left active service, the first post service 
notation of hearing loss was not until the June 2004 OTR.  In 
other words, the medical evidence of record reflects a gap of 
nearly 40 years between the Veteran's separation from service 
and the time he sought relief, which constitutes negative 
evidence that tends to disprove the Veteran's claim that he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

This fact, combined with the lack of evidence demonstrating a 
claimed hearing loss and tinnitus disability until nearly 40 
years after service, the Veteran's own statements of noise 
exposure as a carpenter after service and the April 2006 VA 
examiner discounting a nexus, weighs against the Veteran's 
claim.  

The Veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  The Board reiterates that a claimant has 
the responsibility to present and support a claim for 
benefits under the laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised, in letter dated 
January 2005 detailed above, to submit medical evidence of a 
relationship between the current disability and injury during 
military service.  

In summary, the Board reviewed the records very carefully for 
any medical evidence that would support a relationship 
between any possible current hearing loss and tinnitus 
disability and active military service.  The examiner 
conducted a review of the Veteran's claim file and opined 
that there was no medical evidence of  a nexus to active 
duty.  The veteran has offered no medical evidence to the 
contrary.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral sensorineural hearing 
loss and tinnitus.  

Increased Evaluation For PTSD

The RO initially granted service connection for PTSD in a 
March 2005 rating decision.  At that time, a 30 percent 
evaluation was assigned to the Veteran.  Later, in April 
2005, the Veteran filed a notice of disagreement and sought 
an increased rating.  In January 2006, the RO continued the 
initial 30 percent evaluation and assigned an earlier 
effective date.  In May 2008 the RO again continued the 30 
percent rating.  The Veteran continues to contend the current 
rating does not accurately reflect the severity of his 
disorder.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the Veteran's disorder meets the 
criteria requisite for the assignment of a 50 percent rating, 
and the claim will be granted on this basis.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  



A more recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The VA examinations' factual findings 
are detailed below. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD was evaluated under Diagnostic Code 9411.  
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for 30 percent 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

The criteria for a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

The criteria for a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130.

The criteria for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

The relevant evidence of record begins with an outpatient 
clinical note from July 2004 which noted the Veteran's 
complaints and the prescribed medication of Wellbutrin for 
his PTSD.  The Veteran stated the medication was not 
effective in helping the situation or aiding in his sleep.  

The clinical psychiatric notes from August 2004 noted the 
Veteran's complaints and treatment for PTSD.  The examiner 
observed that the Veteran presented himself alert, casually 
attired, cooperative with good eye contact and orientated in 
all spheres.  The Veteran reported he had a regular childhood 
upbringing and has never been married.  The Veteran reported 
completing the eighth grade and has been a carpenter since 
leaving active service.  The examiner observed that the 
Veteran was calm, his mood was mildly dysphoric, and his 
affect was a little angry and paranoid.  He was logical and 
goal orientated with a normal tone of voice.  The Veteran 
reported feeling isolated, angry, depressed and experiencing 
sleeping problems since active service.  The Veteran stated 
he was paranoid with intrusive thoughts and that he had never 
been the same since returning from combat in Vietnam.  The 
examiner observed hypervigilance and that the Veteran 
startled easily.  

The Veteran reported a criminal history and current probation 
for child molestation.  The Veteran expressed remorse and 
denial concerning his criminal record.  The Veteran reported 
that he does not socialize or get along with people and there 
are times he can not remember anything about Vietnam.  He 
denied any suicidal or homicidal ideation.  He reported 
hatred toward the government and reoccurring flashbacks to 
Vietnam and combat injuries to his friends.  The examiner 
recommended anger management but the Veteran declined.  The 
examiner diagnosed PTSD, assigned a GAF score of 50 and 
prescribed Wellbutrin and Resperidone.  

In September of 2004, the Florida Department of Disability 
Determinations scheduled the Veteran for a mental status 
examination.  Dr. W. A. noted the Veteran reported a work 
history with F & N construction for approximately nine years 
as a carpenter's apprentice and subsequent work for multiple 
companies over a ten year period.  The Veteran stated he was 
unable to hold a position due to his alcohol abuse.  
Subsequently, he moved to Florida and became a carpenter for 
Disney for 18 years.  

The physician reviewed the Veteran's history and noted a 
mental health counseling history in 1994 due to a child 
molestation charge and a prior diagnosis for PTSD.  The 
Veteran stated he prefers to be alone and described himself 
as a loner.  He was easily startled and experienced insomnia 
and nightmares from Vietnam.  The Veteran reported cold 
sweats, panic and anger when "individuals get killed on 
television."  He reported recurrent flashbacks to his 
friends getting their legs 'blown off' during the war.  He 
reported that he was always depressed because he can not get 
a job and that he was losing his home.  He reported fatigue, 
low self esteem, and low motivation.  He denied suicidal or 
homicidal ideation.  

The physician observed that the Veteran was unkempt, with 
noticeable body order and poor hygiene.  The Veteran's 
behavior was lethargic with no fine motor shakes or tremors.  
The Veteran's speech was rapid and pressured.  The Veteran 
did not demonstrate any symptoms of psychosis such as 
hallucinations, delusions, or ideas of reference during the 
evaluation.  The Veteran's mood was affect blunt with poor 
insight, judgment, impulse control and the Veteran 
demonstrated poor short and long-term memory due to 
depression.  The physician diagnosed: PTSD, major depression, 
moderate, recurrent, without psychosis, alcohol abuse, in 
full sustained remission.  

In the November 2004 clinical psychiatric note the Veteran 
reported sleeping problems and severe nightmares about his 
friends being blown up.  The Veteran expressed guilt and 
anger.  The Veteran continued to live alone and isolate 
himself but vehemently denied suicidal ideations.  The 
Veteran reported depression.

A March 2005 psychiatric note revealed that the Veteran's 
medications were beneficial for his PTSD.  The Veteran 
reported being calmer.  The examiner observed the Veteran to 
be: alert, cooperative, casually groomed with good eye-
contact.  The Veteran was orientated in all spheres with 
appropriate calmed mood.  He was logical and goal orientated 
with good memory and cognitive functions intact.  He had good 
insight and judgment and no thought disorders.  He denied 
suicidal ideation.  The examiner assigned a GAF score of 50 
and advised a continuation of the Wellbutrin and Risperidone.  

In May 2006 the Veteran was afforded a VA psychiatric 
evaluation.  The Veteran reported that he could not get along 
with anyone and was a social outcast due to his drug and 
alcohol problems.  The Veteran reported hyper vigilance, 
flashbacks and nightmares from his time in Vietnam.  He 
reported he has no friends, no family and reportedly lost his 
job as a carpenter of 18 years because of the child 
molestation charge.  The Veteran reported he cannot socialize 
or relate to people because of his distrust and paranoia from 
Vietnam.  

The examiner noted the Veteran's mental status as: orientated 
times three, depressed mood, affect was mood congruent, no 
suicidal or assaultive thoughts, no hallucinations, no 
delusions and no panic attacks.  The Veteran had no impulsive 
behavior, fair hygiene, poor eye contact, impaired short term 
memory and insomnia.  The Veteran was appeared able to manage 
his financial affairs.  The examiner noted the Veteran's 
ability to communicate with people was impaired mostly due to 
his hostility.  

The examiner opined that the Veteran's PTSD appeared to be 
disabling and incapacitating such that his social life and 
work has been curtailed to isolation.  The examiner assigned 
a GAF score of 45.  

A July 2007 clinical note reported the Veteran discontinued 
his Wellbutrin and revealed a positive screen for major 
depressive disorder.  

Additionally, the Veteran submitted lay statements to support 
his claim for an increased initial evaluation.  In a February 
2007 statement the Veteran contended that his diagnosed PTSD 
warrants a higher rating.

The Veteran's current psychiatric condition has deteriorated 
as evidenced by the medical evidence of record.  For example, 
the clinical psychiatric notes from August 2004 noted the 
Veteran began to exhibit an angry affect, impaired short term 
memory, social isolation and difficulty establishing social 
and work relationships. The September of 2004 mental status 
examination noted disturbed mood and motivation, panic 
attacks, circumlocutory speech and the inability to find or 
keep employment.  

The above psychiatric records ranging from July 2004 through 
July 2007 reported decreasing degrees of mood, motivation and 
daily involvement in the community and daily activities.  The 
evidence of record noted that the Veteran was a self reported 
outcast, with nightmares and a withdrawn lifestyle.  Indeed, 
the May 2006 VA examiner noted the Veteran cannot socialize 
or relate to people because of his distrust and paranoia from 
Vietnam and opined to the Veteran's disabling and 
incapacitating current condition.

The Board finds that a review of the above evidence, 
including the current medical records, lay statements, and 
case history, demonstrates that the severity of Veteran's 
service-connected PTSD symptoms are consistent with the 
assignment of the next higher rating to 50 percent under 
38 C.F.R. § 4.130, DCs 9411, 9440.

In specific regard to the severity of his psychiatric 
symptoms, the medical evidence includes GAF scores typically 
ranging from 45-50.  As was noted earlier, the DSM-IV notes 
that such GAF scores reflect serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job), some impairment in reality testing or 
communication and/or major impairment in several areas, such 
as family relations, judgment, thinking or mood.  The 
Veteran, through his representative, has maintained that he 
warrants a higher rating in view of his GAF scores.  While 
the GAF scores alone are insufficient to grant a higher 
rating, the Court has held that a GAF score is a factor in 
determining a Veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).  Indeed, the Board notes that the 
medical evidence of records reflects psychiatric symptoms of 
a degree that are consistent with the criteria for the GAF 
scores assigned, and are also similar to the schedular 
criteria provided for a 50 percent rating under 38 C.F.R. 
§ 4.130, DCs 9411, 9440.   

The Board observes that the Veterans' claims file paints a 
picture of a depressed isolated man who appears to have no 
friends, family, hobbies and sometimes neglects his daily 
personal hygiene.  Indeed, the medical evidence shows that 
the Veteran, more often than not, suffers from many of the 
symptoms associated with the criteria for 50 percent rating 
under 38 C.F.R. § 4.130, DCs 9411, 9440, such as: poor eye 
contact, panic attacks, circumlocutory speech, impaired 
short-term memory, insomnia, disturbances of motivation and 
mood, and impaired social interactions. 

Therefore, the evidence of record reflects that overall, the 
Veteran's symptoms comport with the occupational and social 
impairment characterized by reduced productivity as 
contemplated by the schedular criteria for a 50 percent 
rating under Diagnostic Code 9440.  In sum, because there is 
significant evidence in support of a higher rating 
evaluation, the benefit of the doubt will be given to the 
Veteran and an increased evaluation of 50 percent will be 
assigned. 38 U.S.C.A. § 5107(b), 5110 (b)(2); 38 C.F.R. 
§ 3.400 see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the evidence of record shows that the Veteran's PTSD 
symptoms have remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the record demonstrates a somewhat varying degree of 
severity of PTSD, the evidence of record does not show that 
an award of the next higher rating, 70 percent, is warranted.  
A 70 percent is not appropriate at this time because the 
Veteran has not demonstrated symptoms such as occupational 
and social impairment, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; and impaired impulse control.  

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 50 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for tinnitus is denied.

Entitlement to an increased initial evaluation of 50 percent 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


